Citation Nr: 1040979	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-27 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for low back strain and degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 10 
percent for right lower extremity radiculopathy.

3.  Entitlement to service connection for a chronic left shoulder 
disability (claimed as torn ligament and rotator cuff).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.

ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983 and 
from September 1987 to February 1997.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and June 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The Board notes that during the hearing before the undersigned, 
there was an indication that the Veteran may have withdrawn his 
appeal, but documents confirming such were not in the record.  
The Veteran requested that his testimony be construed as a new 
claim for increased ratings for his low back and right leg 
radiculopathy conditions and a request to reopen the claim for 
service connection for a left shoulder disorder, if the Board 
lacked jurisdiction to address the claims.  Thus, claims for an 
increased rating and to reopen the claim for service connection 
for a left shoulder disorder are REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1979 
to May 1983 and from September 1987 to February 1997.

2.  In two April 2010 documents, the Veteran indicated that VA 
had satisfied his appeal on all issues, and he requested a 
withdrawal of his appeal.  These documents were associated with 
the claims file following the June 2010 Travel Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


